DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s Amendment/Remark filed on July 18, 2022 has been considered and persuasive.  Claims 1 and 6 have been amended; claims 2-3 have been cancelled; claims 8-10 have been added.  . Therefore, claims 1 and 4-10 are allowance.

Allowable Subject Matter
	Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1 and 6 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claim 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a display control unit that controls the display of videos on the display screen of the HUD device, Page 2 of 12Serial No. 17/275,359 Amendment filed July 18, 2022 Responsive to Office Action mailed March 25, 2022 
wherein conversation operations are performed with the driver via the mobile device by using the speaker and the microphone, wherein a calling indication of the mobile device is displayed on the display screen of the HUD device, and at the same time, an incoming call sound is output from the speaker when there is an incoming call at the mobile device, 
wherein on the basis of a result of an analysis of voices uttered by the driver performed by the sound recognition unit, the conversation operations of the mobile device are started or ended, and 
wherein the display control unit displays an incoming call screen of the mobile device on the display screen of the HUD device when there is an incoming call to the mobile device, and, when the conversation operation is started, the incoming call screen of the mobile device displayed on the display screen of the HUD device is changed to a small area icon and moves to the lower part of the display screen of the HUD device and display.

Per claim 6 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a display control unit that controls the display of videos on the display screen of the HUD device, 
wherein conversation operations are performed by the driver via the mobile device by using the speaker and the microphone, 
wherein a calling indication of the mobile device is displayed on the display screen of the HUD device, and at the same time, an incoming call sound is output from the speaker when there is an incoming call at the mobile device, 
wherein on the basis of a result of an analysis of voices uttered by the driver performed by the sound recognition unit, the conversation operations of the mobile device are started or ended, and 
wherein, if the signal processing unit receives an image posted to the mobile device by an external terminal while the vehicle is moving along a road that is congested with traffic or near to an accident site, the display control unit displays the received image in a superimposed manner onto the display screen of the HUD device, and at the same time, the display control unit deletes other display images so that an image display area rate in the display area becomes a regulated value or less and preferentially displays the received image.

	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1 and 4-10.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612